Title: To George Washington from the Commissioners for the District of Columbia, 9 December 1795
From: Commissioners for the District of Columbia, the
To: Washington, George


          
            Sir,
            City of Washington 9th December 1795.
          
          The enclosed letter you will observe is requested to be forwarded to you, we know not why, but do not think ourselves at liberty to refuse the request; the answer also accompanies the Letter.
          Mr Law is at all times entitled to our best attention, but our finances will not at present permit the laying out money in levelling streets or making highways. Nothing new has occur’d since

our last; if there is a more empty Treasury in the United States than ours, we sincerely pity its Calamitous situation. We have the honor to be with sentiments of the highest respect, Sir, Your Obedt Servts
          
            Gusts ScottWm Thornton
          
        